         Case 8:20-cv-01320-TDC Document 119 Filed 08/19/20 Page 1 of 5



                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MARYLAND


 AMERICAN COLLEGE OF
 OBSTETRICIANS AND
 GYNECOLOGISTS, on behalf of its members
 and members’ patients,
 COUNCIL OF UNIVERSITY CHAIRS OF
 OBSTETRICS AND GYNECOLOGY, on
 behalf of its members and members’ patients,
 NEW YORK STATE ACADEMY OF
 FAMILY PHYSICIANS, on behalf of its
 members and members’ patients,
 SISTERSONG WOMEN OF COLOR
 REPRODUCTIVE JUSTICE COLLECTIVE,
 on behalf of its members and members’
 patients, and
 HONOR MACNAUGHTON, M.D.,

        Plaintiffs,
                                                           Civil Action No. TDC-20-1320
        v.

 UNITED STATES FOOD AND DRUG
 ADMINISTRATION,
 STEPHEN M. HAHN, M.D., in his official
 capacity as Commissioner of Food and Drugs,
 and his employees, agents and successors in
 office,
 UNITED STATES DEPARTMENT OF
 HEALTH AND HUMAN SERVICES and
 ALEX AZAR, J.D., in his official capacity as
 Secretary, United States Department of
 Health and Human Services, and his
 employees, agents and successors in office,

        Defendants.



                                             ORDER

       Pending before the Court is Plaintiffs’ Motion for Clarification, ECF No. 109, in which it

seeks clarification of the Court’s July 13, 2020 Preliminary Injunction relating to the United States
         Case 8:20-cv-01320-TDC Document 119 Filed 08/19/20 Page 2 of 5



Food and Drug Administration (“FDA”) Risk Evaluation and Mitigation Strategies (“REMS”)

applicable to mifepristone in which the Court temporarily barred the enforcement of the REMS

in-person dispensing requirement for mifepristone during the COVID-19 pandemic. Plaintiffs

seek a modification or clarification of the Preliminary Injunction to permit certified healthcare

providers to contract with mail-order pharmacies to stock mifepristone and deliver it to patients

only at the direction and under the supervision of the prescribing healthcare provider. Defendants

argue that the Court lacks jurisdiction to consider the Motion because they have filed a notice of

appeal of the Preliminary Injunction, and the matter is therefore before the United States Court of

Appeals for the Fourth Circuit.

       “Generally, a timely filed notice of appeal transfers jurisdiction of a case to the court of

appeals and strips a district court of jurisdiction to rule on any matters involved in the appeal.”

Doe v. Pub. Citizen, 749 F.3d 246, 258 (4th Cir. 2014); see Griggs v. Provident Consumer Disc.

Co., 459 U.S. 56, 58 (1982). One narrow exception to this rule is when an action by the district

court “aids the appellate process.” Pub. Citizen, 749 F.3d at 258. For example, under this

exception, a district court may modify the ruling on appeal to clarify it in a way that would relieve

the appellate court from needing to address an issue “begotten merely from imprecise wording” in

the appealed order. Lytle v. Griffith, 240 F.3d 404, 407 n.2 (4th Cir. 2001) (holding that the district

court had jurisdiction to modify its injunction order while it was on appeal to clarify the meaning

of the term “the Commonwealth” used in the memorandum opinion but not defined in the

injunction order). In Dixon v. Edwards, 290 F.3d 699 (4th Cir. 2002), the Fourth Circuit concluded

that, during the pendency of an appeal, the district court properly could clarify an injunction

barring an individual from “officiat[ing] at religious services on or near the grounds” of a church

by issuing a modification order stating that the same individual “shall be permitted to conduct



                                                  2
         Case 8:20-cv-01320-TDC Document 119 Filed 08/19/20 Page 3 of 5



religious services at least 300 feet distant from the perimeter” of the church. Id. at 709 & n.14.

Here, Plaintiffs seek a modification or clarification comparable to the requests in Dixon and Lytle

because they seek clarification of the scope of the Court’s Preliminary Injunction in light of a

potential inconsistency between the language of the Preliminary Injunction and that of the

accompanying Memorandum Opinion. Because such a clarification would be “in aid of the

appeal” by more definitively delineating the terms of the Preliminary Injunction, the Court may

rule on the Motion. Dixon, 290 F.3d at 709 n.14.

       The Court clarifies its July 13, 2020 ruling by stating that the Preliminary Injunction, ECF

No. 92, is the Court’s Order defining the terms of the preliminary injunction it granted, and the

language in that Order controls over any particular language in the accompanying Memorandum

Opinion, ECF No. 90. See Dixon, 290 F.3d at 720 (in considering a discrepancy between an order

and an opinion, stating that “the language of the . . . Order is controlling, because courts speak

through their orders”). On the issue of whether a mail-order pharmacy may be used as part of the

distribution chain, the Preliminary Injunction provides that it bars enforcement of the Element to

Assure Safe Use set forth in 21 U.S.C. § 355-1(f)(3)(C) “only to the extent that it requires that

mifepristone be dispensed only in clinics, medical offices, or hospitals, rather than by mail or

delivery service” and that “[d]ispensing by mail or delivery service must still occur by or under

the supervision of a certified healthcare provider.” Prelim. Inj. at 2. This requirement that

dispensing by mail or delivery service remain “by or under the supervision of a certified healthcare

provider” permits mifepristone to be sent from a drug sponsor to a certified healthcare provider in

the care of a mail-order pharmacy if the pharmacy has a contractual agreement with the certified

healthcare provider to receive mifepristone on behalf of the healthcare provider and then to mail

the drug to a patient at the direction of that healthcare provider, so long as the drugs were



                                                 3
         Case 8:20-cv-01320-TDC Document 119 Filed 08/19/20 Page 4 of 5



specifically ordered from the drug sponsor by the certified healthcare provider and held on the

provider’s behalf, and the mail-order pharmacy has no right to distribute those drugs except at the

direction of the certified healthcare provider.       Where neither drug sponsors nor mail-order

pharmacies are parties to this case, whether a drug sponsor and a mail-order pharmacy may,

consistent with the REMS, enter into their own contract to ship mifepristone to a mail-order

pharmacy absent actual orders from certified healthcare providers is not an issue properly before

the Court, but it is not conduct protected by the Preliminary Injunction.

       The Court declines to amend the Memorandum Opinion both because it is the language of

the Preliminary Injunction which controls and because the arguably conflicting language of the

Memorandum Opinion is not actually inconsistent. As to the language stating that “the drug

sponsor must still ensure that mifepristone is ‘not distributed through retail pharmacies’” and that

“the drug will still have to be distributed first to certified healthcare providers who then must

arrange for the mailing or delivery of the mifepristone,” Mem. Op. at 80, the Court notes that under

the above-described arrangement, the drug would still be distributed first to the certified healthcare

provider when it is sent to that provider’s own account at a mail-order pharmacy. Where the mail-

order pharmacy would simply be an agent storing product on behalf of the healthcare provider and

mailing the drug under the supervision of the healthcare provider, and it would report the serial

numbers to the certified healthcare provider, it would not be acting as a retail pharmacy. In this

regard, the arrangement does not conflict with the Court’s statements that certified healthcare

providers must “still comply with all other REMS requirements” and that the Court “is not barring

the enforcement of other REMS requirements not dependent on an in-person patient visit.” Mem.

Op. at 79.




                                                  4
         Case 8:20-cv-01320-TDC Document 119 Filed 08/19/20 Page 5 of 5



       As for the language on page 58 of the Memorandum Opinion noting that “healthcare

providers would be able to choose the most efficient means of getting the drug from their office to

their patient under the existing circumstances,” that language related to a discussion of the limited

benefits of the in-person dispensing requirement, not a description of the specific terms of the

Preliminary Injunction. The language addressed a scenario in which a certified healthcare provider

had mifepristone in the provider’s medical office and was not intended to, and does not, impose

any requirement that mifepristone physically pass through a medical office or otherwise define the

parameters of the Preliminary Injunction.

       Accordingly, it is hereby ORDERED that the Motion for Clarification, ECF No. 109, is

GRANTED IN PART and DENIED IN PART. The Motion is granted to the extent that the Court

clarifies that the language of the Preliminary Injunction controls over the language of the

Memorandum Opinion and therefore permits the distribution arrangement described above. The

Motion is denied to the extent that it seeks an amendment to the language of the Memorandum

Opinion or approval of any other specific arrangement.



Date: August 19, 2020                                 /s/ Theodore D. Chuang
                                                      THEODORE D. CHUANG
                                                      United States District Judge




                                                 5
